Citation Nr: 0526858	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  96-22 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from June 1961 to 
June 1964, June 1964 to June 1970, and November 1990 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that determination, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for a cardiovascular disorder.  

After receiving notification of the July 1995 decision, the 
veteran perfected a timely appeal with respect to the denial 
of this service connection claim.  Thereafter, in November 
1997 and June 2003, the Board remanded this issue to the RO 
for further evidentiary development.  Most recently, 
following completion of the requested actions as well as a 
continued denial of the veteran's service connection claim, 
the RO, in July 2005, returned the veteran's case to the 
Board for further appellate review.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

The most recent VA heart examination accorded to the veteran 
was conducted in May 2003.  The examiner observed that the 
veteran showed no signs or symptoms of congestive heart 
failure or syncope and was not limited by his heart in any 
manner.  In addition, the examiner diagnosed status post 
thrombotic transient ischemic attack (sustained in the 
late-1990s) as well as a heart murmur and expressed his 
opinion that these conditions are "in no way related to . . 
. [the veteran's] bradycardia or elevated cholesterol" 
levels shown in service.  The examiner specifically stated 
that there was no evidence, at the time of the May 2003 VA 
examination, that the veteran had any cardiac disease, 
including coronary artery disease, "relate[d] to his . . . 
[in service] abnormalities of bradycardia or elevated 
cholesterol."  

In an addendum dated in November 2003, it was indicated that 
the veteran's elevated cholesterol level "was a preexisting 
condition that was actually helped by his military 
experience."  The doctor explained that the veteran's 
lifestyle, which included an obesity disorder, polysubstance 
abuse (including tobacco and alcohol), and his previous 
cardiac disease, "would most likely have made . . . [the 
veteran's] cholesterol in the mildly elevated range 
throughout his adult life."  In particular, the examiner 
concluded that the veteran's sinus bradycardia was secondary 
to his alcohol usage.  The physician also noted that the 
veteran's military service actually helped his high 
cholesterol level because, during that time, "he was not 
constantly subjected to alcohol . . . and . . . was prone to 
perform exercise."  

Following the May 2003 VA heart examination, the veteran has 
continued to receive cardiovascular treatment.  
Significantly, records of such medical care indicate that the 
veteran has confirmed diagnoses of cardiovascular disease.  
In particular, a January 2004 private medical record includes 
an assessment of nonobstructive coronary artery disease.  
Additional private medical records dated in December 2004 
indicate that the veteran underwent a cardiac catheterization 
and a coronary angiography.  Assessments made at that time 
included mild congestive heart failure, mild cardiomegaly, as 
well as a known history of coronary artery disease.  Further, 
pertinent private medical reports dated in January 2005 
provide impressions of atherosclerotic heart disease with 
coronary artery disease and a history of congestive heart 
failure.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his 
cardiovascular disorder(s).  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All indicated tests should be conducted.  
Further, all pertinent cardiovascular 
pathology, which is found on examination, 
should be noted in the report of the 
evaluation.  The examiner should provide 
a list of any and all pertinent 
cardiovascular disorders found on 
examination.  Further, the examiner 
should express an opinion as to whether 
there is a 50 percent probability or 
greater that any diagnosed cardiovascular 
disorder(s) is(are) associated with the 
veteran's active military service, 
including the in-service finding of sinus 
bradycardia pursuant to a July 1991 
electrocardiogram and in-service episodes 
of elevated cholesterol levels.  The 
examiner should reconcile any conclusions 
with the service medical records, the May 
2003 VA examination report and its 
addendum, and the 2004 and 2005 private 
medical reports.  

2.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a cardiovascular disorder.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 

